 1   LAW OFFICE OF JAY A. NELSON
     Jay A. Nelson
 2
     Admitted Pursuant to LR IA 11-2
 3   637 SW Keck Drive, No. 415
     McMinnville, OR 97128
 4   Telephone: (503) 857-0873
     Facsimile: (503) 419-4371
 5
     Email: jay@jayanelson.com
 6
     RESCH LAW, PLLC d/b/a Conviction Solutions
 7   Jamie J. Resch
     Nevada Bar Number 7154
 8   2620 Regatta Dr., Suite 102
 9
     Las Vegas, Nevada, 89128
     Telephone: (702) 483-7360
10   Facsimile: (800) 481-7113
     Email: jresch@convictionsolutions.com
11

12
     Attorneys for Defendant Seth Wittner

13                           UNITED STATES DISTRICT COURT

14                                   DISTRICT OF NEVADA
15
     UNITED STATES OF AMERICA,              Case No. 17-Cr.-05-KJD-NJK
16                                          Related Case No. 18-Cv.-1085-KJD
                        Plaintiff,
17                                          STIPULATED PROTECTIVE ORDER
           vs.
18

19   SETH WITTNER,

20                      Defendant.
21

22

23

24

25

26

27

28
 1            WHEREAS, the Court has established a deadline of January 31, 2020 for
 2
     Defendant Seth Wittner to file amended briefing and supporting materials under 28
 3
     U.S.C. § 2255 (ECF No. 43);
 4
              WHEREAS, Mr. Wittner anticipates that in order to adequately present his
 5

 6   section 2255 claims for the Court’s consideration, it will likely become necessary for him

 7   to make factual representations to the Court—through, for example, a declaration
 8   and/or testimony—that may, at least arguably, implicate evidentiary privileges such as
 9
     his Fifth Amendment right against self-incrimination, the attorney-client privilege, and
10
     the attorney work product doctrine;
11

12
              WHEREAS, the Ninth Circuit has held that the waiver of such privileges in a

13   collateral proceeding “is narrow and courts must limit the use of any privileged

14   testimony to litigation of the habeas claim.” See Lambright v. Ryan, 698 F.3d 808,
15
     822-25 (9th Cir. 2012); Bittaker v. Woodford, 331 F.3d 715, 720-27 (9th Cir. 2003) (en
16
     banc);
17
              WHEREAS, it furthers the fair and efficient administration of justice for the
18

19   Court to proactively declare Mr. Wittner’s rights in this regard through the issuance of a

20   protective order. See, e.g., Bittaker, 331 F.3d at 721, 727-28;
21
              The parties hereby STIPULATE AND AGREE, subject to the approval of the
22
     Court, that any waiver of Mr. Wittner’s Fifth Amendment rights, attorney-client
23
     privilege, and/or attorney work product doctrine in connection with the instant section
24

25   2255 proceedings shall be narrowly construed; that the use of any such privileged

26   information shall be limited to the litigation of Mr. Wittner’s section 2255 claims; that
27   such information may not be used for any other purpose, including but not limited to
28
     subsequent court proceedings such as resentencing; and that the government may not


                                                   1
 1   disclose formerly privileged information to any persons other than personnel assisting
 2
     with these section 2255 proceedings.
 3
            IT IS SO STIPULATED.
 4
     DATED: January 13, 2020                   /s/ Jay A. Nelson
 5
                                               JAY A. NELSON
 6                                             Attorney for Seth Wittner

 7   DATED: January 13, 2020                   /s/ Richard Anthony Lopez
                                               RICHARD ANTHONY LOPEZ
 8                                             Assistant United States Attorney
 9
                                        CERTIFICATION
10
            By presenting the signatures set forth above, the filing attorney hereby certifies
11

12
     that he has received authorization to present this stipulation on behalf of both parties.

13

14          IT IS SO ORDERED.
15

16
            _____________________________
17          THE HONORABLE KENT J. DAWSON
            UNITED STATES DISTRICT JUDGE
18

19          DATED: 1/30/2020
20

21

22

23

24

25

26

27

28




                                                  2
 1                                      PROOF OF SERVICE
 2
           I, Jay A. Nelson, certify that I have served all parties in this matter by filing the
 3
     foregoing pleading electronically, as set forth by LR IC 4-1 and LCR 49-1.
 4
                                               /s/ Jay A. Nelson
 5
     DATED: January 13, 2020                   JAY A. NELSON
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                  1
